Case 1:14-cv-03092-RBJ Document 179 Filed 01/28/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:14-cv-3092-RBJ

  MARY MAYOTTE,

         Plaintiff,

  v.

  U.S. BANK, N.A.,

       AND

  WELLS FARGO BANK, N.A.,

         Defendants.


                                 NOTICE OF APPEAL


       Notice is hereby given that Mary Mayotte, Plaintiff in the above named case,

hereby appeals to the United States Court of Appeals for the Tenth Circuit from the

Order granting Defendants’ Motion for Summary Judgment, entered the 29th of

November, 2019, and from the Court’s order granting of Defendants’ request for a

protective order with respect to certain 30(b)(6) deposition topics on May 20, 2019.


Dated this 28th day of January, 2020,

                                                s/ Brad Kloewer
                                                Brad Kloewer, #50565
                                                Kloewer Law LLC
                                                2852 S. Lincoln Street
                                                Englewood, Colorado 80113
                                                Tel: (303) 910-2734
                                                Email: bkloewer@gmail.com
Case 1:14-cv-03092-RBJ Document 179 Filed 01/28/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, a true and correct copy of the foregoing
Notice of Appeal was filed with the Court using the CM/ECF Filing System, which will
send notification of the same to the following email addresses:

Gregory J. Marshall
Andrea M. Hicks
Snell and Wilmer LLP
1200 E. 17th Street, Suite 1900
Denver, CO 80202
303-634-2000
gmarshall@swlaw.com
ahicks@swlaw.com

Attorneys for Defendants

                                                s/ Brad Kloewer
                                                Brad Kloewer
